MANTON, Circuit Judge.
The gist of this case is to determine what is meant by “manufacture.” The various steps taken to produce the product which was shipped to Canada, were all essential to the manufacture of the records, which were finally finished and sold in Canada. I think, within the intent and meaning of the copyright statute, the defendant manufactured the records, which are sold in Canada, in the United States. <• I agree with the result reached by the special'master and will confirm his findings.
Motion to confirm granted.